United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
H.K., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
PROCESSING & DISTRIBUTION CENTER,
Los Angeles, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-556
Issued: June 5, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On December 20, 2007 appellant filed a timely appeal from an October 26, 2007 decision
of the Office of Workers’ Compensation Programs denying her occupational disease claim.
Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3(d), the Board has jurisdiction over the merits of the
claim.
ISSUE
The issue is whether appellant has established that she sustained a bilateral knee
condition in the performance of duty.
FACTUAL HISTORY
On August 16, 2007 appellant, then a 65-year-old clerk, filed an occupational disease
claim (Form CA-2) alleging that she sustained advanced osteoarthritis of both knees on or before
August 2, 2007. She attributed her condition to prolonged standing, walking back and forth on a

concrete floor while distributing mail and lifting heavy trays of mail. Appellant stopped work on
August 8, 2007. The record does not indicate if she returned to work.1
In an August 2, 2007 report, Dr. David W. Huang, an attending Board-certified
orthopedic surgeon, noted a history of bilateral knee pain and osteoporosis.2 On examination and
by x-ray, he found advanced degenerative osteoarthritis of both knees with effusion and severe
genu varus. Dr. Huang recommended bilateral knee replacements.
In a September 11, 2007 letter, the Office advised appellant of the type of medical and
factual evidence needed to establish her claim. The Office explained the critical need for a
rationalized report from her attending physician explaining how and why the identified work
factors would cause or contribute to the claimed condition. The Office cautioned that
Dr. Huang’s report did not contain such rationale.
In reports from August 8, 1996 to June 15, 2007, Dr. Ming-Chang Hsu, an attending
general practitioner, diagnosed progressive degeneration and chondromalacia of the left knee
with tendinitis of both knees. She noted that prolonged standing caused left knee pain and
swelling.
In an October 3, 2007 report, Dr. Erik Zeegen, an attending Board-certified orthopedic
surgeon, noted a history of bilateral knee pain, worse when climbing stairs, standing and
walking. He obtained x-rays showing a bone on bone medial collapse in both knees,
degenerative cysts, spurs and chondromalacia. Dr. Zeegen diagnosed primary osteoarthritis of
both knees. He recommended bilateral knee replacements.
By decision dated October 26, 2007, the Office denied appellant’s claim on the grounds
that causal relationship was not established. The Office accepted appellant’s account of her
work duties as factual. The Office found, however, that appellant submitted insufficient
rationalized medical evidence explaining how and why the identified work factors would cause
or contribute to bilateral arthritis of the knees. The Office noted that it advised appellant by
letter dated September 11, 2007 of the need for medical rationale supporting the claimed causal
relationship.
LEGAL PRECEDENT
An employee seeking benefits under the Federal Employees’ Compensation Act3 has the
burden of establishing the essential elements of his or her claim, including the fact that the
individual is an “employee of the United States” within the meaning of the Act, that the claim
was filed within the applicable time limitation, that an injury was sustained while in the
performance of duty as alleged and that any disability and/or specific condition for which
1

Appellant was granted light duty from April 16 to June 15, 2007. In an August 7, 2007 letter, the employing
establishment stated that it had no light-duty work within her limitations.
2

Dr. Huang obtained bone density testing on August 9, 2007 showing osteoporosis of the lumbar spine and
normal bone density in the left hip.
3

5 U.S.C. §§ 8101-8193.

2

compensation is claimed are causally related to the employment injury.4 These are the essential
elements of each and every compensation claim regardless of whether the claim is predicated on
a traumatic injury or an occupational disease.5
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) medical evidence establishing the
presence or existence of the disease or condition for which compensation is claimed; (2) factual
statement identifying employment factors alleged to have caused or contributed to the presence
or occurrence of the disease or condition; and (3) medical evidence establishing that the
employment factors identified by the claimant were the proximate cause of the condition for
which compensation is claimed or, stated differently, medical evidence establishing that the
diagnosed condition is causally related to the employment factors identified by the claimant.
The medical evidence required to establish causal relationship is generally rationalized medical
opinion evidence. Rationalized medical opinion evidence is medical evidence which includes a
physician’s rationalized opinion on the issue of whether there is a causal relationship between the
claimant’s diagnosed condition and the implicated employment factors. The opinion of the
physician must be based on a complete factual and medical background of the claimant, must be
one of reasonable medial certainty and must be supported by medical rationale explaining the
nature of the relationship between the diagnosed condition and the specific employment factors
identified by the claimant.6
ANALYSIS
Appellant claimed that she sustained bilateral knee osteoarthritis in the performance of
duty. Dr. Huang and Dr. Zeegen, both attending Board-certified orthopedic surgeons, diagnosed
advanced osteoarthritis of both knees. Appellant has thus met the first element of her burden of
proof by establishing the presence of the claimed condition. The Office accepted that appellant’s
duties as a mail clerk required prolonged standing, walking and lifting heavy trays of mail.
Appellant has thus met the second element of her burden of proof, as she established the asserted
work factors as factual. To meet the third element, she must submit sufficient medical evidence
to establish the claimed causal relationship between the diagnosed bilateral knee osteoarthritis
and the accepted work factors.
Dr. Huang submitted an August 2, 2007 report describing the advanced deterioration of
both knees and recommending bilateral total arthroplasties. In an October 3, 2007 report,
Dr. Zeegen made similar findings and also recommended bilateral knee replacements. However,
Dr. Huang and Dr. Zeegen did not explain how the accepted work factors would cause or
aggravate osteoarthritis of the knee. Their opinions are insufficiently rationalized to meet
appellant’s burden of proof in establishing causal relationship.7
4

Joe D. Cameron, 41 ECAB 153 (1989).

5

See Irene St. John, 50 ECAB 521 (1999); Michael E. Smith, 50 ECAB 313 (1999).

6

Solomon Polen, 51 ECAB 341 (2000).

7

Deborah L. Beatty, 54 ECAB 340 (2003) (medical reports not containing rationale on causal relationship are
entitled to little probative value).

3

Appellant also submitted reports from Dr. Hsu, an attending general practitioner,
diagnosing tendinitis and chondromalacia of the left knee. She also stated that prolonged
standing caused left knee pain and swelling. However, Dr. Hsu did not explain the
pathophysiologic reasons why prolonged standing at work would cause or aggravate the claimed
osteoarthritis. Dr. Hsu’s opinion is thus insufficient to establish causal relationship.8
The Board notes that appellant was advised by letter dated September 11, 2007 of the
need to submit rationalized medical evidence from her attending physician supporting causal
relationship. However, appellant did not submit such evidence.
Appellant has failed to meet her burden of proof. She submitted insufficient rationalized
medical evidence to establish that the claimed bilateral knee condition was caused or aggravated
by the accepted work factors.
CONCLUSION
The Board finds that appellant has not established that she sustained a bilateral knee
condition in the performance of duty as there is insufficient rationalized medical evidence to
establish the causal relationship asserted.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated October 26, 2007 is affirmed.
Issued: June 5, 2008
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board
8

Id.

4

